Per Curiam.
The questions involved in-this case are the same as those considered and determined in the case of Johnson v. Great. Northern Railway Company, 97 N. W. 546, in which the ’opinion has just been handed down. The same attorneys appear in both cases. No briefs were filed in this case, and it was agreed by counsel in open court that the disposition of this case should be governed by the decision in the case of Johnson v. Great Northern Railway Company. Following the order made in that case, the order of the district court is affirmed.